1




hostess2019refinancin_image1.gif [hostess2019refinancin_image1.gif]
INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4
Dated as of October 1, 2019
among
HB HOLDINGS, LLC,
as Holdings,
HOSTESS BRANDS, LLC,
as Borrower,
PARENT HOLDCO,
THE SUBSIDIARY LOAN PARTIES,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,
_________________


CREDIT SUISSE LOAN FUNDING LLC,
CITIBANK, N.A.,
BOFA SECURITIES, INC.,
NOMURA SECURITIES INTERNATIONAL, INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners,
_________________













--------------------------------------------------------------------------------






INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4


This INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 4 (this “Agreement”),
dated as of October 1, 2019, is made by and among HB Holdings, LLC, a Delaware
limited liability company (“Holdings”), Hostess Brands, LLC, a Delaware limited
liability company (the “Borrower”), each “Subsidiary Loan Party” listed on the
signature pages hereto (each, a “Subsidiary Loan Party” and, collectively,
jointly and severally, the “Subsidiary Loan Parties”), Hostess Holdco, LLC, a
Delaware limited liability company (“Parent Holdco”), Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent under the Existing First Lien Credit
Agreement (as defined below) (the “Administrative Agent”), and each of the
Lenders party hereto.
PRELIMINARY STATEMENTS:
(1)    Holdings, the Borrower, the Lenders party thereto from time to time and
the Administrative Agent are party to that certain Third Amended and Restated
First Lien Credit Agreement, dated as of August 3, 2015, as amended and restated
on November 18, 2016, as further amended and restated on May 19, 2017 and as
further amended and restated on November 20, 2017 (as may be further amended,
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Existing First Lien Credit Agreement”).
(2)    The Borrower has requested that the 2019 Refinancing Term B Lenders (as
defined below) provide 2019 Refinancing Term B Loans (as defined below) in an
aggregate principal amount of $976,371,648.58, as Refinancing Term Loans (as
defined in the Existing First Lien Credit Agreement) pursuant to Section 2.21(j)
of the Existing First Lien Credit Agreement.
(3)    In accordance with Section 2.21(l) of the Existing First Lien Credit
Agreement, the Borrower has requested Replacement Revolving Facility Commitments
to refinance in full the Revolving Facility Commitments outstanding under the
Existing First Lien Credit Agreement immediately before giving effect to this
Agreement (the “Existing Revolving Facility Commitments”; the Revolving Facility
Lenders in respect thereof, the “Existing Revolving Facility Lenders”).
(4)    Each Person that agrees to make available Replacement Revolving Facility
Commitments (such commitments, the “2019 Refinancing Revolving Facility
Commitments”) will make such 2019 Refinancing Revolving Facility Commitments
available to the Borrower on the 2019 Effective Date (as defined below) on the
terms and conditions set forth herein and in an amount equal to the amount set
forth opposite its name on Schedule 2 hereto (such Persons, the “2019
Refinancing Revolving Facility Lenders” and, together with the 2019 Refinancing
Term B Lenders, the “2019 Lenders”).
(5)    On the 2019 Effective Date, each person that executes and delivers this
Agreement as a 2019 Refinancing Term B Lender will make 2019 Refinancing Term B
Loans to the Borrower in an aggregate principal amount equal to its 2019
Refinancing Term B Loan Commitment (as defined below), the proceeds of which
will be used by the Borrower to repay in full the outstanding principal amount
of Existing Term B Loans (as defined below) as of the 2019 Effective Date.


1

--------------------------------------------------------------------------------







(6)     With respect to the 2019 Refinancing Term B Loan Commitments, Credit
Suisse Loan Funding LLC, Citibank, N.A., BofA Securities, Inc., Nomura
Securities International, Inc. and Morgan Stanley Senior Funding, Inc. will act
as the joint lead arrangers (in such capacity, the “2019 Refinancing Arrangers”)
and joint bookrunners.
(7)    The Administrative Agent, Holdings, the Borrower, each Issuing Bank and
the Lenders party hereto (which Lenders constitute the Lenders required pursuant
to Section 9.08(b) of the Existing First Lien Credit Agreement) desire to
memorialize the terms of this Agreement and to make certain other changes set
forth herein and in the Amended First Lien Credit Agreement by amending and
restating, in accordance with Section 9.08(b) of the Existing First Lien Credit
Agreement, the Existing First Lien Credit Agreement as set forth below, such
amendment and restatement to become effective at the Amendment Effective Time
(as defined below).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
section 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended First Lien Credit
Agreement. In addition, as used in this Agreement, the following terms have the
meanings specified:
“2019 Refinancing Term B Lender” shall mean a person with a 2019 Refinancing
Term B Loan Commitment on the 2019 Effective Date. For the avoidance of doubt,
an Existing Term B Lender immediately prior to the 2019 Effective Date may also
be a 2019 Refinancing Term B Lender.
“2019 Refinancing Term B Loan” shall mean a Loan that is made pursuant to
Section 2 of this Agreement.
“2019 Refinancing Term B Loan Commitment” shall mean, with respect to each 2019
Refinancing Term B Lender, the commitment of such 2019 Refinancing Term B Lender
to make 2019 Refinancing Term B Loans to the Borrower on the 2019 Effective
Date. The amount of each Lender’s 2019 Refinancing Term B Loan Commitment as of
the 2019 Effective Date is set forth on Schedule 1 hereto.
“Existing Revolving Facility Loans” shall mean the Revolving Facility Loans
outstanding under the Existing First Lien Credit Agreement immediately prior to
the 2019 Effective Date.
“Existing Term B Lender” shall mean a Lender with Existing Term B Loans
outstanding immediately prior to the 2019 Effective Date.
“Existing Term B Loans” shall mean the Term B Loans outstanding under the
Existing First Lien Credit Agreement immediately prior to the 2019 Effective
Date.


2

--------------------------------------------------------------------------------







SECTION 2.    Term B Loan Refinancing. Subject to the terms and conditions set
forth herein, each of the 2019 Refinancing Term B Lenders agrees to make 2019
Refinancing Term B Loans to the Borrower on the 2019 Effective Date in a
principal amount equal to its 2019 Refinancing Term B Loan Commitment. Unless
previously terminated, the 2019 Refinancing Term B Loan Commitments shall
terminate upon the earlier of (i) the 2019 Refinancing Term B Lender making the
2019 Refinancing Term B Loans to the Borrower and (ii) 11:59 p.m., New York City
time, on the 2019 Effective Date.
SECTION 3.    Existing Revolving Facility Refinancing.
(a)    Subject to the terms and conditions set forth herein, each 2019
Refinancing Revolving Facility Lender severally agrees to make 2019 Refinancing
Revolving Facility Commitments available to the Borrower from the 2019 Effective
Date in an amount equal to the amount set forth opposite its name on Schedule 2
hereto. On the 2019 Effective Date, (x) the Existing Revolving Credit
Commitments will be terminated and replaced with the 2019 Refinancing Revolving
Facility Commitments of the 2019 Refinancing Revolving Facility Lenders as set
forth on Schedule 2 hereto and (y) each Revolving Credit Lender that is not also
an 2019 Refinancing Revolving Facility Lender (collectively, the “Terminating
Revolving Credit Lenders”) will cease to be a Revolving Credit Lender.
(b)    All Letters of Credit outstanding under the Existing First Lien Credit
Agreement on the 2019 Effective Date and set forth on Schedule 3 hereto shall
remain outstanding under the Amended First Lien Credit Agreement. Each 2019
Refinancing Revolving Facility Lender’s risk participation in each such Letter
of Credit shall be determined in accordance with such 2019 Refinancing Revolving
Facility Lender’s pro rata share, as provided in Section 2.05(d) of the Amended
First Lien Credit Agreement, as if such Letter of Credit had been issued on the
2019 Effective Date immediately after giving effect to paragraph (a) above.
SECTION 4.    Requests for 2019 Refinancing Term B Loans. To request a Borrowing
of 2019 Refinancing Term B Loans on the 2019 Effective Date, the Borrower shall
notify the Administrative Agent of such request in writing not later than 1:00
p.m., New York City time, one Business Day prior to the 2019 Effective Date (or
such later time as the Administrative Agent may agree).
SECTION 5.    Representations of the Loan Parties. Each Loan Party hereby
represents and warrants to the other parties hereto as of the 2019 Effective
Date that:
(a) this Agreement has been duly authorized, executed and delivered by such Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;
(b)    the representations and warranties of the Borrower and each other Loan
Party contained in the Loan Documents shall be true and correct in all material
respects on and as of the


3

--------------------------------------------------------------------------------







2019 Effective Date (both before and after giving effect to this Agreement, the
effectiveness of the 2019 Refinancing Revolving Facility Commitments and the
borrowing of the 2019 Refinancing Term B Loans) with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);
(c)    after giving effect to this Agreement, the execution, delivery and
performance by each Loan Party of this Agreement (i) have been duly authorized
by all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party, (B)
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (D) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which such Loan Party is a party or by which any of them or
any of their property is or may be bound, (y) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (x)
or (y) of this clause (c), would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (z) result in the creation or
imposition of any Lien upon or with respect to (1) any property or assets now
owned or hereafter acquired by such Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens, or (2) any Equity Interests of the
Borrower now owned or hereafter acquired by Holdings, other than Liens created
by the Loan Documents or Liens permitted by Article VIA of the Amended First
Lien Credit Agreement;
(d) at the time of and immediately after giving effect to this Agreement, no
Default or Event of Default has occurred or is continuing or shall result from
this Agreement in respect of the effectiveness of the 2019 Refinancing Revolving
Facility Commitments, the 2019 Refinancing Term B Loans or from the application
of the proceeds therefrom; and
(e)    as of the 2019 Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
SECTION 6.    Conditions of Lending. The obligations of the 2019 Refinancing
Term B Lenders to make 2019 Refinancing Term B Loans and the 2019 Refinancing
Revolving Facility Lenders to provide 2019 Refinancing Revolving Facility
Commitments on the 2019 Effective Date are subject to the satisfaction (or
waiver by a majority of the 2019 Lenders) of the following conditions (the date
of such satisfaction or waiver, the “2019 Effective Date”):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
each 2019 Lender, (ii) each Issuing Bank and (iii) from each of Parent Holdco,
Holdings, the Borrower and the Subsidiary Loan Parties, either (x) a counterpart
of this Agreement signed on behalf of such party or (y) written evidence
reasonably satisfactory to the Administrative Agent (which may include


4

--------------------------------------------------------------------------------







delivery of a signed signature page of this Agreement by facsimile or other
means of electronic transmission (e.g., “pdf”)) that such party has signed a
counterpart of this Agreement.
(b)    The Administrative Agent shall have received a Borrowing Request as set
forth in Section 4 above and setting forth the information required by Section
2.03 of the Existing First Lien Credit Agreement, which Borrowing Request may be
conditioned upon the effectiveness of this Agreement.
(c)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Existing Term B Lender immediately prior to the 2019 Effective
Date, simultaneously with the making of the 2019 Refinancing Term B Loans, all
accrued and unpaid interest and, to the extent required to be paid by the Loan
Parties under the Loan Documents, fees and other amounts accrued and unpaid on
the Existing Term B Loans to, but not including, the 2019 Effective Date, and
substantially simultaneously with the borrowing of the 2019 Refinancing Term B
Loans, the Existing Term B Loans shall be paid in full.
(d)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Existing Revolving Facility Lender immediately prior to the 2019
Effective Date, all accrued and unpaid interest and, to the extent required to
be paid by the Loan Parties under the Loan Documents, fees and other amounts
accrued and unpaid on the Existing Revolving Facility Loans (if any) to, but not
including, the 2019 Effective Date, and substantially simultaneously with the
2019 Effective Date, the Existing Revolving Facility Loans (if any) shall be
paid in full.
(e)    The Administrative Agent shall have received a certificate of the
Executive Vice President or Vice President or similar officer of each Loan Party
dated the 2019 Effective Date:
(i)    either (x) attaching a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization or (y)
with respect to any Loan Party other than the Borrower or Holdings, certifying
there have been no changes to the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents of such Loan Party since November 20, 2017
(the “November 2017 Effective Date”);
(ii)    attaching a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official);
(iii)    either (x) certifying that attached thereto is a true and complete copy
of the by-laws (or partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the 2019 Effective Date and at all times since a date prior to the
date of the resolutions described in clause (iv) below or (y) with respect to
any Loan Party other than the Borrower or Holdings, certifying that there have
been no changes to the by-laws (or partnership


5

--------------------------------------------------------------------------------







agreement, limited liability company agreement or other equivalent constituent
and governing documents) of such Loan Party since the November 2017 Effective
Date;
(iv)    certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents
executed in connection with this Agreement to which such Loan Party is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the 2019 Effective Date;
(v)    certifying as to the incumbency and specimen signature of each officer
executing any Loan Document executed in connection with this Agreement on behalf
of such Loan Party; and
(vi)    certifying as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party.
(f)    The Administrative Agent shall have received, on behalf of itself and the
2019 Refinancing Term B Lenders, a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP (A) dated the 2019 Effective Date, (B) addressed to the
Administrative Agent, the 2019 Refinancing Revolving Facility Lenders, the
Issuing Banks and the 2019 Refinancing Term B Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to this Agreement as the Administrative Agent shall reasonably
request.
(g)    The Administrative Agent shall have received all fees payable thereto or
to any 2019 Refinancing Arranger, any 2019 Refinancing Revolving Facility Lender
or any 2019 Refinancing Term B Lender, on or prior to the 2019 Effective Date
and, to the extent invoiced at least three Business Days prior to the 2019
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Davis Polk & Wardwell LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document on or prior to the 2019 Effective Date
(which amounts may be offset against the proceeds of the 2019 Refinancing Term B
Loans made hereunder).
(h)    The Administrative Agent shall have received for the ratable benefit of
(i) each 2019 Refinancing Revolving Credit Facility Lender, an upfront fee equal
to 0.50% of the 2019 Refinancing Revolving Facility Commitments of each such
2019 Refinancing Revolving Credit Facility Lender and (ii) each 2019 Refinancing
Term B Lender, an upfront fee (which may, at the option of such 2019 Refinancing
Term B Lender, be taken in the form of original issue discount) equal to 0.50%
of the 2019 Refinancing Term B Commitments of such 2019 Refinancing Term B
Lender.
(i)    The Administrative Agent shall have received on or prior to the 2019
Effective Date (i) all documentation and other information of the type set forth
in Section 3.25(a) of the Existing First Lien Credit Agreement, to the extent
such information has been requested by the


6

--------------------------------------------------------------------------------







Administrative Agent not less than three Business Days prior to the 2019
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, any 2019 Lender shall have
received a Beneficial Ownership Certification in relation to the Borrower to the
extent such information has been requested by such 2019 Lender not less than
three Business Days prior to the 2019 Effective Date.
(j)    The Borrower shall have delivered to the Administrative Agent a
certificate from a Responsible Officer of the Borrower dated as of the 2019
Effective Date, to the effect set forth in Sections 5(b) and 5(d) hereof.
(k) the Administrative Agent shall have received (i) the results of recent UCC
lien, judgment and tax searches with respect to each Loan Party and (ii) a
completed standard flood hazard determination form for the real property covered
by the Existing Mortgage (as defined below) and if any improvements to such real
property are located in a special flood hazard area, (A) a notification to the
Borrower by the Administrative Agent and countersigned by the Borrower and (B) a
copy of the flood insurance policy, the Borrower’s application for a flood
insurance policy, a declaration page confirming that flood insurance has been
issued, or other evidence of flood insurance reasonably satisfactory to the
Administrative Agent.
SECTION 7.    Consent and Affirmation. Each of Parent Holdco, Holdings and the
Subsidiary Loan Parties, in its capacity as a guarantor under the Parent
Guarantee Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary
Guarantee Agreement, respectively, and, as applicable, a pledgor under the other
Security Documents, hereby (i) consents to the execution, delivery and
performance of this Agreement and agrees that each of the Parent Guarantee
Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary Guarantee
Agreement, respectively, and the other Security Documents is, and shall continue
to be, in full force and effect and is hereby in all respects ratified and
confirmed on the 2019 Effective Date, except that, on and after the Amendment
Effective Time, each reference to “Credit Agreement”, “First Lien Credit
Agreement”, “thereunder”, “thereof” or words of like import shall, unless the
context otherwise requires, mean and be a reference to the Amended First Lien
Credit Agreement and (ii) confirms that the Security Documents to which each of
Holdings and the Subsidiary Loan Parties is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations (which, for the avoidance of doubt, include the Obligations in
respect of the 2019 Refinancing Term B Loans and 2019 Refinancing Revolving
Facility Commitments incurred or made effective, as applicable, under this
Agreement).
SECTION 8.    Amendment and Restatement of the Existing First Lien Credit
Agreement. Immediately after the funding of the 2019 Refinancing Term B Loans
and effectiveness of the 2019 Refinancing Revolving Facility Commitments on the
2019 Effective Date pursuant to Section 6 hereof (such time, the “Amendment
Effective Time”), the Existing First Lien Credit Agreement shall be amended and
restated in its entirety as set forth on Annex A hereto (the Existing First Lien
Credit Agreement, as so amended and restated, the “Amended First Lien Credit
Agreement”), and the Lenders party hereto (which Lenders constitute the Lenders
required pursuant to Section 9.08(b) of the Existing First Lien Credit
Agreement) consent to the Amended First Lien Credit Agreement and direct the
Administrative Agent to enter into such other Loan Documents


7

--------------------------------------------------------------------------------







and to take such other actions as the Administrative Agent determines may be
necessary or desirable to give effect to the transactions contemplated hereby.
SECTION 9.    Reference to and Effect on the Loan Documents. (a) On and after
the Amendment Effective Time, each reference in the Amended First Lien Credit
Agreement to “hereunder”, “hereof”, “Agreement”, “this Agreement” or words of
like import and each reference in the other Loan Documents to “Credit
Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or words of
like import shall, unless the context otherwise requires, mean and be a
reference to the Amended First Lien Credit Agreement. From and after the
Amendment Effective Time, this Agreement shall be a Loan Document under the
Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement.
(a)    The Security Documents and each other Loan Document, as specifically
amended by this Agreement, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed, and the respective
guarantees, pledges, grants of security interests and other agreements, as
applicable, under each of the Security Documents, notwithstanding the
consummation of the transactions contemplated hereby, shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
under the Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (which, for the avoidance of doubt,
include the Obligations in respect of the 2019 Refinancing Term B Loans incurred
under this Agreement and effectiveness of the 2019 Refinancing Revolving
Facility Commitments) of the Loan Parties under the Loan Documents, in each
case, as amended by this Agreement.
(b)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(c)    This Agreement shall constitute an “Incremental Assumption Agreement”, a
“Pro Rata Extension Offer” and an “Extension”, the 2019 Refinancing Term B
Lenders shall constitute “Refinancing Term Lenders” and “Lenders”, the 2019
Refinancing Term B Loans shall constitute “Refinancing Term Loans”, “Term B
Loans”, “Term Loans” and “Loans”, the 2019 Refinancing Revolving Facility
Lenders shall constitute “Revolving Facility Lenders” and “Lenders”, the 2019
Refinancing Revolving Facility Loans shall constitute “Replacement Revolving
Loans”, “Initial Revolving Loans”, “Revolving Facility Loans” and “Loans”, the
2019 Refinancing Revolving Facility Commitments shall constitute “Replacement
Revolving Facility Commitments”, “Revolving Facility Commitments” and
“Commitments” and the 2019 Effective Date shall constitute a “Replacement
Revolving Facility Effective Date” in each case, for all purposes of the Amended
First Lien Credit Agreement and the other Loan Documents.
(d)    This Agreement shall constitute notice to the Administrative Agent
required under Sections 2.08(c), 2.21(j) and 2.21(l) of the Existing First Lien
Credit Agreement. In the event that the 2019 Effective Date is a date less than
five Business Days following the date of this Agreement, the Administrative
Agent hereby confirms and agrees that, notwithstanding such shorter


8

--------------------------------------------------------------------------------







notice period, this Agreement constitutes valid notice of the 2019 Effective
Date in accordance with Sections 2.08(c), 2.21(j) and 2.21(l) of the Existing
First Lien Credit Agreement.
SECTION 10.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by .pdf or other
electronic form shall be effective as delivery of a manually executed original
counterpart of this Agreement.
SECTION 11.    Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto. The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.
SECTION 12.    Governing Law; Etc.
(a)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.05, 9.11 AND
9.15 OF THE EXISTING FIRST LIEN CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET
FORTH IN FULL HEREIN.


9

--------------------------------------------------------------------------------







SECTION 13.    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing First Lien Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing First
Lien Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein. Nothing implied in this Agreement or in any other document contemplated
hereby shall be construed as a release or other discharge of any of the Loan
Parties under any Loan Document from any of its obligations and liabilities as a
borrower, guarantor or pledgor under any of the Loan Documents.
SECTION 14.    Mortgage Amendments. The applicable Loan Party shall deliver to
the Administrative Agent within 90 days after the 2019 Effective Date, or such
longer time as may be reasonably agreed by the Administrative Agent, any
necessary amendment or modification, if any, to each Mortgage (each, an
“Existing Mortgage”) giving effect to this Agreement, in proper form for
recording in all appropriate places in all applicable jurisdictions, together
with such other documents relating to the Mortgages (including any modification
and date down endorsements to the existing lender’s policies of title insurance
insuring the liens of the Mortgages) as are reasonably requested by the
Administrative Agent.
SECTION 15.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended First Lien Credit Agreement.


[Signature Pages Follow]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HB HOLDINGS, LLC

By:    /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President
HOSTESS HOLDCO, LLC

By:    /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President





--------------------------------------------------------------------------------







HOSTESS BRANDS, LLC

By:    /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President
HOSTESS BRANDS SERVICES, LLC

By:    /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President
HB HOLDINGS (RE), LLC

By: /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President
NEW HB ACQUISITION (RE), LLC

By:    /s/ Thomas A. Peterson    
    Name: Thomas A. Peterson
    Title: Executive Vice President





--------------------------------------------------------------------------------


 


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and 2019
Refinancing Term B Lender, 2019 Refinancing Revolving Facility Lender and
Issuing Bank


By: /s/Mikhail Faybusovich___________
Name: Mikhail Faybusovich
Title: Authorized Signatory


By: /s/ Andrew Griffin
Name: Andrew Griffin
Title: Authorized Signatory


BOFA Securities, INC., as Issuing Bank


By: /s/ Grant Gilbert
Name: Grant Gilbert
Title: Director


Citibank, N.A., as a 2019 refinancing Revolving Facility Lender and Issuing Bank


By: /s/ Robert Kane
Name: Robert Kane
Title: Managing Director


Nomura Corporate Funding Americas, LLC, as a 2019 Refinancing Revolving Facility
Lender and Issuing Bank


By: /s/ Garrett P. Carpenter
Name: Garrett P. Carpenter
Title: Managing Director




Morgan Stanley Senior Funding, Inc., as a 2019 Refinancing Revolving Facility
Lender and Issuing Bank


By: /s/ Michael King
Name: Michael King
Title: Vice President





--------------------------------------------------------------------------------

 











--------------------------------------------------------------------------------






SCHEDULE 1
2019 Refinancing Term B Loan Commitments
2019 Refinancing Term B Lender
2019 Refinancing Term B Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$
976,371,648.58


Total:
$
976,371,648.58





SCHEDULE 2
2019 Refinancing Revolving Facility Commitments
2019 Refinancing Revolving Facility Lender
2019 Refinancing Revolving Facility Commitment
Credit Suisse AG, Cayman Islands Branch
$35,000,000
Citibank, N.A.
$35,000,000
Nomura Corporate Funding Americas, LLC
$20,000,000
Morgan Stanley Senior Funding, Inc.
$10,000,000



SCHEDULE 3
Existing Letters of Credit
1.
Letter of Credit number TS-07009632 applied for by the Borrower and issued by
Credit Suisse AG for the account of Hostess Brands, LLC and for the benefit of
Zurich American Insurance Co. in the amount of $ 2,990,000.00.

2.
Letter of Credit number TS-07011797 applied for by the Borrower and issued by
Credit Suisse AG for the account of Hostess Brands, LLC and for benefit of The
Travelers Indemnity Company, in the amount of $ 568,000.00.
























--------------------------------------------------------------------------------







ANNEX A
Amended First Lien Credit Agreement
[See attached.]







